Citation Nr: 1047879	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  07-12 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether there was clear and unmistakable error (CUE) in an April 
2003 rating decision which denied service connection for the 
cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1943 to April 1946 
and from July 1953 to April 1970.  He died in October 2002, and 
the appellant is his surviving spouse.

This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. Louis, 
Missouri (RO).

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDING OF FACT

The appellant has not alleged any errors of fact or law in the 
April 2003 rating decision that compels the conclusion, to which 
reasonable minds could not differ, that the results would have 
been manifestly different but for the errors.


CONCLUSION OF LAW

The April 2003 rating decision which denied service connection 
for the cause of the Veteran's death did not contain CUE.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.105 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

As a matter of law, the Veterans Claims Assistance Act of 2000 is 
not applicable to CUE claims.  See Livesay v. Principi, 15 Vet. 
App. 165, 178-79 (2001) (en banc); see also Parker v. Principi, 
15 Vet. App. 407, 412 (2002) (regarding CUE claim as to a prior 
final RO decision).

The appellant claims that an April 2003 rating decision that 
denied service connection for the cause of the Veteran's death 
contained CUE.  As a preliminary matter, the Board notes that no 
appeal was initiated from that decision; thus, the April 2003 
rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 3.104(a) (2010).  Rating decisions that are final and 
binding are accepted as correct in the absence of CUE.  38 C.F.R. 
§ 3.105(a).

The question of whether CUE is present in a prior determination 
is analyzed under a three-pronged test.  First, it must be 
determined whether either the correct facts, as they were known 
at the time, were not before the adjudicator, that is, more than 
a simple disagreement as to how the facts were weighed and 
evaluated; or that the statutory or regulatory provisions 
existing at that time were incorrectly applied.  Second, the 
error must be undebatable and of the sort which, had it not been 
made, would have manifestly changed the outcome.  Third, a 
determination that there was CUE must be based on the record and 
the law that existed at the time of the prior adjudication in 
question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en 
banc)).

CUE is a very specific and rare kind of error.  CUE is the kind 
of error to which reasonable minds could not differ, that the 
result would have been manifestly different but for the error.  
See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  CUE is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts.  See 
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1992).  The mere 
misinterpretation of facts or failure to fulfill the duty to 
assist does not constitute CUE.  See Thompson v. Derwinski, 1 
Vet. App. 251, 253 (1991); Crippen v. Brown, 9 Vet. App. 412, 424 
(1996); see also Damrel, 6 Vet. App. at 245 (holding that a valid 
CUE claim requires that the claimant assert more than a 
disagreement as to how the facts were weighed or evaluated).

Simply claiming CUE on the basis that the previous adjudication 
improperly weighed and evaluated the evidence can never satisfy 
the stringent definition of CUE.  Fugo, 6 Vet. App. at 44; see 
also Russell, 3 Vet. App. 310.  Similarly, neither are too broad 
general and unspecified allegations of error based on the failure 
to follow regulations, failure to give due process, failure to 
accord benefit of the doubt, failure of duty to assist, and any 
other general, non-specific claim of "error."  See Fugo, 6 Vet. 
App. at 44.  If a claimant wishes to reasonably raise a CUE 
claim, there must be some degree of specificity as to what the 
alleged error is and, unless it is the kind of error that if true 
would be CUE on its face, the claimant also must give persuasive 
reasons as to why the result of the prior determination would 
have been manifestly different but for the alleged error.  Id.  
There is a presumption of validity to otherwise final decisions, 
and the presumption is even stronger where the decision is being 
collaterally attacked as in a CUE claim.  Id.

The appellant asserts that the RO erroneously failed to grant 
service connection for the cause of the Veteran's death in the 
April 2003 rating decision.  In the February 2006 claim for CUE, 
the appellant's representative noted that private medical records 
obtained from St. L.'s Hospital and Dr. D.M. in January 2006 
indicated that asbestos exposure contributed to the Veteran's 
chronic obstructive pulmonary disease (COPD), which was found to 
be the cause of his death in this case, and the appellant 
submitted evidence that the Veteran was exposed to asbestos in 
service while serving as a Machinist's Mate in the Navy.  The 
representative essentially argues that the RO failed to take into 
consideration the above evidence in denying the appellant's claim 
of service connection for the cause of the Veteran's death, and 
that, if not for such error, service connection would have been 
granted.  In addition, in her May 2006 notice of disagreement, 
the appellant claims that there was at least sufficient evidence 
that the Veteran's cause of death, COPD, was aggravated by the 
asbestos exposure from his military service so as to warrant a 
grant of service connection.

In the April 2003 rating decision, the RO acknowledged the 
medical evidence showed that the Veteran was noted to have 
calcified pleural plaques of the lungs.  Specifically, the RO 
considered a July 2002 private radiologist's impression that 
there was "[c]alcified pleural plaques potentially from 
antecedent asbestosis [ ] from talcosis or silicosis."  However, 
the RO also noted the Veteran's long history of tobacco use, 3 
packs per day for approximately 60 years, and the RO's 
observation of such history is reasonable given how frequently 
the Veteran's smoking history was noted by health care providers 
during the course of treatment for COPD.  The RO further notes 
that "[a]lthough the [V]eteran may have been exposed to asbestos 
in service, and there is evidence that he had pleural plaques of 
the lungs, there is no evidence to show that such plaques caused 
any impairment in his respiratory status beyond that caused by 
the end stage COPD."

After reviewing the Veteran's claims file, the Board concludes 
that the April 2003 rating decision was not clearly and 
unmistakably erroneous.  There was no error of fact or law that 
if evaluated by the Board would result in a manifestly different 
conclusion to which reasonable minds could not differ.  The April 
2003 rating decision acknowledged the medical evidence showed 
that the Veteran was noted to have calcified pleural plaques of 
the lungs "potentially from antecedent asbestosis [ ] from 
talcosis or silicosis."  The rating decision also determined, 
however, that there is no evidence to show that such plaques 
caused any impairment in his respiratory status beyond that 
caused by the end stage COPD.  The appellant now argues that 
additional treatment records from St. L.'s Hospital and Dr. 
D.M.'s January 2006 medical opinion, which were obtained 
subsequent to the April 2003 rating decision, indicate that 
asbestos exposure contributed to the Veteran's COPD.  However, a 
determination that there was CUE must be based on the evidence of 
record as it was before the adjudicator at the time of the prior 
adjudication in question.  See Damrel, 6 Vet. App. at 245.  To 
the extent the appellant is challenging the interpretation of the 
evidence then of record, her claim must fail.  The appellant 
claims that the adequate medical evidence existed to show that 
the Veteran's cause of death was related to his military service, 
however, in essence, the appellant is alleging that the RO 
misweighed the evidence then of record.  Allegations that 
previous adjudications had improperly weighed and evaluated the 
evidence can never rise to the stringent definition of clear and 
unmistakable error.  Fugo, 6 Vet. App. at 43-44.

Furthermore, to the extent that it could be argued that the RO 
should have sought a clarifying medical opinion prior to the 
April 2003 rating decision, the Board notes that it is well 
settled that failure of the duty to assist is not CUE.  Caffrey 
v. Brown, 6 Vet. App. 377, 384 (1994) (noting that a breach in 
the duty to assist creates an incomplete record, not an incorrect 
record).

Accordingly, the Board concludes that the appellant has not 
alleged any errors of fact or law in the April 2003 rating 
decision that compels the conclusion, to which reasonable minds 
could not differ, that the results would have been manifestly 
different but for the errors.  For the foregoing reasons, the 
Board finds that the April 2003 rating decision is valid, does 
not contain CUE and remains final.  38 U.S.C.A. § 7105 (West 
2002).  This being the case, the appellant's CUE claim is denied.




ORDER

The April 2003 rating decision, which denied service connection 
for the cause of the Veteran's death, did not contain CUE; the 
appeal is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


